EXHIBIT 10.12

 

NEW YORK COMMUNITY BANCORP, INC. 

EMPLOYMENT AGREEMENT

 

This AGREEMENT (“Agreement”) is effective as of June 27, 2003, by and among New
York Community Bancorp, Inc., a corporation organized under the laws of Delaware
(the “Holding Company”), The Roslyn Savings Bank, a New York state chartered
savings bank (“Roslyn Bank”), Roslyn Bancorp, Inc., a corporation organized
under the laws of Delaware and the principal holding company for Roslyn Bank
(“Roslyn”), and John L. Klag (“Executive”).

 

WHEREAS, Executive is currently employed as Executive Vice President and
Investment Officer of Roslyn Bank;

 

WHEREAS, Roslyn is entering into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”) with the Holding Company, pursuant to which
Roslyn will merge with and into the Holding Company (the “Merger”) with the
Holding Company being the surviving corporation and pursuant to which Roslyn
Bank will merge with and into New York Community Bank, a New York state
chartered savings bank which is a wholly owned subsidiary of the Holding Company
(the “Bank”), with the Bank being the surviving bank; and

 

WHEREAS, Executive and Roslyn Bank are parties to an employment agreement dated
as of March 22, 1999 (the “Prior Employment Agreement”);

 

WHEREAS, the Holding Company has determined that it is in the best interests of
the Holding Company and its shareholders to provide for the continuing
availability to the Bank of Executive’s services and expertise following the
“Effective Time” as such term is defined in the Merger Agreement, all on the
terms and conditions set forth below;

 

WHEREAS, Executive is willing to make his services available to the Holding
Company and the Bank, on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

 

(a) During the period of Executive’s employment under this Agreement, Executive
agrees to serve in the positions set forth in Annex A. Executive shall render
such administrative and management services to the Bank as are customarily
performed by persons in similar executive capacities.

 

(b) During the period of Executive’s employment under this agreement, except for
periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and



--------------------------------------------------------------------------------

efforts to the faithful performance of his duties under this Agreement,
including activities and services related to the organization, operation and
management of the Bank, as well as participation in community, professional and
civic organizations; provided, however, that, with the approval of the Board of
Directors of the Holding Company (the “Board of Directors” or the “Board”), as
evidenced by a resolution of the Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in the Board’s judgment,
will not present any conflicts of interest with the Holding Company or its
subsidiaries, or materially affect the performance of Executive’s duties
pursuant to this Agreement.

 

2. TERM OF EMPLOYMENT.

 

(a) The period of Executive’s employment under this Agreement shall continue for
a period of three (3) years from the Effective Time.

 

(b) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Holding Company may terminate Executive’s employment with the
Holding Company or the Bank at any time during the term of this Agreement,
subject to the terms and conditions of this Agreement.

 

3. COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a) Base Salary. The Holding Company shall pay Executive an annual salary of not
less than Executive’s annual base salary with Roslyn immediately prior to the
Effective Time (“Base Salary”). Executive’s Base Salary shall be payable in
accordance with the normal payroll practices of the Holding Company and the
Bank. Whenever used in this Agreement, Base Salary shall include any amounts of
compensation deferred by Executive under any tax-qualified retirement or welfare
benefit plan or any other deferred compensation arrangement maintained by the
Holding Company or the Bank. During the term of this Agreement, the Board of
Directors or a committee appointed by the Board of Directors shall review
Executive’s Base Salary at least annually and the Board of Directors or the
committee may increase Executive’s Base Salary at any time. Any increase in
Executive’s Base Salary shall become a term of this Agreement and shall be the
new “Base Salary” for purposes of this Agreement.

 

(b) Incentive Compensation. In addition to his Base Salary, Executive shall be
entitled to participate in (on a basis which is no less favorable than similarly
situated executives of the Holding Company or the Bank) and shall receive
payments under any incentive compensation bonus program sponsored by the Holding
Company or the Bank. Executive’s incentive compensation shall be determined by
the Board of Directors or a committee appointed by the Board of Directors at a
level appropriate for executive officers. In no event will the incentive
compensation payable for the calendar year 2004 be less than $100,000 (the
“Guaranteed Bonus”), provided that Executive is employed by the Bank through
December 31, 2004 or upon the occurrence of an Event of Termination prior
thereto.

 

2



--------------------------------------------------------------------------------

(c) Vacation; Holidays; Sick Time. Executive shall be entitled to vacation in
accordance with the standard vacation policies of the Holding Company for senior
executive officers, but in no event less than four weeks vacation during each
year of employment. Executive shall take vacation at a time mutually agreed upon
by the Holding Company and Executive. Executive shall receive his Base Salary
and other benefits during periods of vacation. Executive shall also be entitled
to paid legal holidays in accordance with the policies of the Holding Company.
Executive shall also be entitled to sick leave in accordance with the policies
of the Holding Company for senior executive officers.

 

(d) Other Employee Benefits. In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to participate in
any employee benefit plans, arrangements and perquisites the Holding Company or
the Bank offers to full-time employees or executive management in the future.
The Holding Company or the Bank will not, without Executive’s prior written
consent, make any changes in such plans, arrangements or perquisites which would
adversely affect Executive’s rights or benefits thereunder without separately
providing for an arrangement that ensures Executive receives or will receive the
economic value that Executive would otherwise lose as a result of such adverse
effect provided, however, that the Holding Company may make such changes to such
plans, arrangements or perquisites generally provided on a nondiscriminatory
basis to all employees, without Executive’s consent. Without limiting the
generality of the foregoing provisions of this paragraph, Executive shall be
entitled to participate in or receive benefits under all plans relating to stock
options, restricted stock awards, stock purchases, pension, profit sharing,
employee stock ownership, supplemental retirement, group life insurance, medical
and other health and welfare coverage that are made available by the Holding
Company or the Bank at the effective time of this Agreement or at any time in
the future during the term of this Agreement to its senior executives and key
management employees, on a basis which is no less favorable than similarly
situated executives of the Holding Company or the Bank, and subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to Executive under any such plans or
arrangements will be deemed to be in lieu of other compensation to which
Executive is entitled under this Agreement.

 

(e) Business Expenses. In addition to any other compensation or benefits
provided for under this Agreement, the Holding Company shall pay or reimburse
Executive for all reasonable travel and other reasonable expenses incurred by
Executive in performing his obligations under this Agreement and may provide
such additional compensation in such form and such amounts as the Board may from
time to time determine.

 

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this

 

3



--------------------------------------------------------------------------------

Section 4 shall apply. Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Holding Company or the Bank of
Executive’s full-time employment with the Bank for any reason other than a
termination for “Just Cause” (as defined in Section 7 of this Agreement); or
(ii) Executive’s resignation from the Bank upon any (A) material change in
Executive’s function, duties, or responsibilities with the Bank, which change
would cause Executive’s position(s) to become of lesser responsibility,
importance, or scope, (B) relocation of Executive’s principal place of
employment by more than 25 miles from the Holding Company’s offices, (C)
material reduction in the benefits and perquisites to Executive from those being
provided as of the effective date of this Agreement, (D) liquidation or
dissolution of the Holding Company or the Bank, or (E) material breach of this
Agreement by the Holding Company. Upon the occurrence of any event described in
clauses (A), (B), (C), (D), or (E) above, Executive shall have the right to
terminate his employment under this Agreement by resignation upon not less than
sixty (60) days prior written notice given within six (6) full calendar months
after the event giving rise to Executive’s right to elect to terminate his
employment. In addition, “Event of Termination” shall mean Executive’s voluntary
resignation from the Holding Company or the Bank for any reason by giving not
less than forty-five (45) days prior written notice thereof at any time during
the sixty (60) day period beginning on the date which is eleven (11) months
after the Effective Time.

 

(b) Upon Executive’s termination from employment in accordance with paragraph
(a) of this Section 4, on the Date of Termination, as defined in Section 8 of
the Agreement, the Holding Company shall pay Executive, or, in the event of his
death, his beneficiary or beneficiaries, or his estate, as the case may be, an
amount equal to three (3) times the sum of: (i) Executive’s Base Salary as set
forth in Section 3(a), or, if higher, at the rate in effect immediately prior to
the date a Notice of Termination is given and the incentive compensation paid to
Executive pursuant to Section 3(b) of this Agreement for the last full calendar
year prior to the Date of Termination; provided, however, that in no event shall
such incentive compensation be deemed to be less than the Guaranteed Bonus, plus
(ii) the amount of any benefits received or to be received by Executive or
contributions made or to be made on behalf of Executive pursuant to any employee
benefit plans maintained by the Bank had the Executive been employed for a
period of three (3) years following the Date of Termination. At the election of
Executive, which election is to be made prior to the Date of Termination, such
payments shall be made in a lump sum. In the event that no election is made,
payment to Executive will be made on a monthly basis in approximately equal
installments during the remaining unexpired term of the Agreement. Such payments
shall not be reduced in the event Executive obtains other employment following
termination of employment.

 

(c) In addition to the payments provided for in paragraph (b) of this Section 4,
upon Executive’s termination of employment in accordance with the provisions of
paragraph (a) of this Section 4, to the extent that the Holding Company or the
Bank continues to offer any life, medical, health, disability or dental
insurance plan or arrangement in which Executive participates on the last day of
his employment (each

 

4



--------------------------------------------------------------------------------

being a “Welfare Plan”), Executive and his covered dependents shall continue
participating in such Welfare Plans, subject to the same premium contributions
on the part of Executive as were required immediately prior to the Event of
Termination until the earliest of (i) his death, (ii) his employment by another
employer other than one of which he is the majority owner or (iii) three (3)
years following the Date of Termination. If the Holding Company or the Bank does
not offer the Welfare Plans at any time after the Event of Termination, then the
Holding Company or the Bank shall provide Executive with a payment equal to the
premiums for such benefits for the period that runs until the earliest of (x)
his death, (y) his employment by another employer other than one of which he is
the majority owner or (z) three (3) years following the Date of Termination.

 

5. CHANGE IN CONTROL.

 

(a) For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events:

 

(1) individuals who, immediately after the Effective Time, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to such time, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Holding Company in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Holding Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(2) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Holding Company representing 25% or more of the combined voting power of the
Holding Company’s then outstanding securities eligible to vote for the election
of the Board (the “Holding Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Holding
Company or any Subsidiary, (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Holding Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a transaction (other than one described in (iii) below) in
which Holding Company Voting Securities are acquired from the

 

5



--------------------------------------------------------------------------------

Holding Company, if a majority of the Incumbent Directors approve a resolution
providing expressly that the acquisition pursuant to this clause (D) does not
constitute a Change in Control under this paragraph (ii);

 

(3) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Holding Company or any of
its Subsidiaries that requires the approval of the Holding Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Holding Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Holding Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
(and only among) the holders thereof is in substantially the same proportion as
the voting power of such Holding Company Voting Securities among the holders
thereof immediately prior to the Business Combination, (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least 50% of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination; or

 

(4) the stockholders of the Holding Company approve a plan of complete
liquidation or dissolution of the Holding Company or the Bank or a sale of all
or substantially all of the Holding Company’s or the Bank’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Holding Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 25% of Holding Company Voting Securities as a result of the
acquisition of Holding Company Voting Securities by the Holding Company which
reduces the number of Holding Company Voting Securities outstanding; provided,
that if after such acquisition by the Holding Company such person becomes the
beneficial owner of additional Holding Company Voting Securities that increases
the percentage of outstanding Holding Company Voting Securities beneficially
owned by such person, a Change in Control of the Holding Company shall then
occur.

 

6



--------------------------------------------------------------------------------

(b) If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Board of Directors
determines that a Change in Control has occurred, Executive shall be entitled to
the payments and benefits provided in paragraphs (c), (d), (e), (f) and (g) of
this Section 5 upon his termination of employment on or after the date the
Change in Control occurs due to (i) Executive’s dismissal from employment with
the Holding Company or the Bank (or their successors), unless Executive’s
termination is for Just Cause, or (ii) Executive’s resignation at any time
during the term of this Agreement following any demotion(s), loss of title(s),
office(s) or significant authority or responsibility, reduction in annual
compensation or benefits or relocation of his principal place of employment by
more than 25 miles from its location immediately prior to the Change in Control;
provided, however, that such payments and benefits shall be reduced by any
payments or benefits provided pursuant to Section 4 of this Agreement.

 

(c) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided in paragraph (b) of this Section 5, the
Holding Company (or its successors) shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, three (3) times the sum
of the following items:

 

(1) the average of Executive’s annual base salary for the five (5) preceding
taxable years, including, if applicable, years of employment with the Holding
Company or the Bank, Roslyn or Roslyn Bank and their predecessors and
affiliates;

 

(2) the average bonus paid to Executive for the five (5) preceding taxable
years, including, if applicable, years of employment with the Holding Company or
the Bank, Roslyn or Roslyn Bank and their predecessors and affiliates;

 

(3) the average income realized during the five (5) preceding taxable years as a
result of the vesting of any restricted stock granted to Executive by the
Holding Company or Roslyn;

 

(4) the average fair market value of the allocation made on behalf of Executive
during the five (5) preceding taxable years determined as of the date the
allocation was made under any tax-qualified defined contribution retirement plan
sponsored by the Holding Company or the Bank, Roslyn or Roslyn Bank and their
predecessors and affiliates; provided, however, that this amount shall not
include the value of any allocation made on behalf of Executive under the Roslyn
Savings Bank Employee Stock Ownership Plan during the year in which the
Effective Time occurs solely as a result of the Merger; and

 

(5) the average fair market value of the annual credit made on behalf of
Executive during the five (5) preceding taxable years under any
non-tax-qualified supplemental retirement plan sponsored by the Holding Company
or the

 

7



--------------------------------------------------------------------------------

Bank, Roslyn or Roslyn Bank and their predecessors and affiliates; provided,
however, that this amount shall not include the value of any credit made on
behalf of Executive under a supplemental plan related to the Roslyn Savings Bank
Employee Stock Ownership Plan during the year in which the Effective Time occurs
solely as a result as a result of the Merger.

 

(d) Upon the occurrence of a Change in Control, Executive will be entitled to
receive benefits due him under or contributed by the Holding Company or the Bank
on his behalf pursuant to any retirement, incentive, profit sharing or other
retirement, bonus, performance, disability or other employee benefit plan
provided by the Holding Company or the Bank to the extent such benefits are not
otherwise paid to Executive under a separate provision of this Agreement.

 

(e) Upon Executive’s termination of employment pursuant to this Section 5, the
Holding Company will cause to be continued life, medical and disability coverage
substantially identical to the coverage provided by the Holding Company or the
Bank for Executive and any of his dependents covered under such plans
immediately prior to the Change in Control. Such coverage shall cease upon the
expiration of thirty-six (36) full calendar months following the Date of
Termination. In the event Executive’s participation in any such plan or program
is barred, the Holding Company shall arrange to provide Executive and his
dependents with benefits substantially similar to those which Executive and his
dependents would otherwise have been entitled to receive under such plans and
programs, from which their continued participation is barred, or provide
Executive their economic equivalent.

 

(f) The use or provision of any membership, license, automobile use, or other
perquisites shall be continued during the remaining term of the Agreement
following a Change in Control on the same financial terms and obligations as
were in place immediately prior to the Change in Control. To the extent that any
item referred to in this paragraph will, at the end of the term of this
Agreement, no longer be available to Executive, Executive will have the option
to purchase all rights then held by the Holding Company or the Bank to such item
for a price equal to the then fair market value of the item.

 

(g) In the event that Executive is receiving monthly payments pursuant to this
Section 5, on an annual basis, thereafter, between the dates of January 1 and
January 31 of each year, Executive shall elect whether the balance of the amount
payable under the Agreement at that time shall be paid in a lump sum or on a pro
rata basis pursuant to such section. Such election shall be irrevocable for the
year for which such election is made.

 

6. TAX INDEMNIFICATION PROVISIONS

 

(a) For any taxable year in which Executive shall be liable for the payment of
an excise tax under Section 4999 of the Code (or any successor provision
thereto), with respect to any payment in the nature of the compensation made by
the Holding Company or its subsidiaries, or Roslyn, Roslyn Bank or its
successors, to (or for the benefit of)

 

8



--------------------------------------------------------------------------------

Executive pursuant to this Agreement, the Prior Employment Agreement or
otherwise, the Holding Company (or any successor thereto) shall pay to Executive
an amount determined under the following formula:

 

An amount equal to: (E x P) + X

 

WHERE:

 

X

   =   

            E x P

--------------------------------------------------------------------------------

     

1 - [(FI x (1 - SLI)) + SLI + E + M + PO]

E

   =    the rate at which the excise tax is assessed under Section 4999 of the
Code;

P

   =    the amount with respect to which such excise tax is assessed, determined
without regard to this Section 6;

FI

   =    the highest marginal rate of federal income, employment, and other taxes
(other than taxes imposed under Section 4999 of the Code) applicable to
Executive for the taxable year in question (including any effective increase in
Executive’s tax rate attributable to the disallowance of any deduction);

SLI

   =    the sum of the highest marginal rates of income and payroll tax
applicable to Executive under applicable state and local laws for the taxable
year in question (including any effective increase in Executive’s tax rate
attributable to the disallowance of any deduction);

M

   =    highest marginal rate of Medicare tax; and

PO

   =    adjustment for phase out of or loss of deduction, personal exemption or
other similar items.

 

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement or otherwise and
on which an excise tax under Section 4999 of the Code may or will be assessed,
the payment determined under this Section 6 shall be made to Executive on the
earliest of (i) the date the Holding Company is required to withhold such tax,
or (ii) the date the tax is required to be paid by Executive. It is the
intention of the parties that the Holding Company provide Executive with a full
tax gross-up under the provisions of this Section 6, so that on a net after-tax
basis, the result to Executive shall be the same as if the excise tax under
Section 4999 (or any successor provisions) of the Code had not been imposed. The
payment may be adjusted, as appropriate, if alternative minimum tax rules under
the Code are applicable to Executive.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if it is (i) initially determined by the
Holding Company’s independent accountants that no excise tax under Section 4999
is due with respect to any payment or benefit described in the first paragraph
of Section 6(a) and, thereafter, it is determined in a final judicial
determination or a final administrative settlement that the Section 4999 excise
tax is due with respect to such payments or benefits or (ii) subsequently
determined in a final judicial determination or a final administrative
settlement to which Executive is a party that the excise tax under Section 4999
is due or that the excess parachute payment as defined in Section 4999 of the
Code is more than the amount determined as “P”, above (such revised
determination under (i) or (ii) above being thereafter referred to as the
“Determinative Excess Parachute Payment”), then the independent accountants of
the Holding Company (or any successor thereto) shall determine the amount (the
“Adjustment Amount”), the Holding Company (or its successor) must pay to
Executive, in order to put Executive in the same position as Executive would
have been if the amount determined as “P” above had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the tax advisors shall take into account any and all taxes (including any
penalties of any nature and interest) paid or payable by Executive in connection
with such final judicial determination or final administrative settlement. As
soon as practicable after the Adjustment Amount has been so determined, the
Holding Company shall pay the Adjustment Amount to Executive.

 

(c) The Holding Company (or its successor) shall indemnify and hold Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorney’s fees, reasonable accountant’s fees, interest,
fines and penalties of any kind) which Executive incurs as a result of any
administrative or judicial review of Executive’s liability under Section 4999 of
the Code by the Internal Revenue Service or any comparable state agency through
and including a final judicial determination or final administrative settlement
of any dispute arising out of Executive’s liability for the Section 4999 excise
tax or otherwise relating to the classification for purposes of Section 280G of
the Code of any payment or benefit in the nature of compensation made or
provided to Executive by the Holding Company or any successor thereto. Executive
shall promptly notify the Holding Company in writing whenever Executive receives
notice of the commencement of any judicial or administrative proceeding, formal
or informal, in which the federal tax treatment under Section 4999 of the Code
of any amount paid or payable is being reviewed or is in dispute (including a
notice of audit or other inquiry concerning the reporting of Executive’s
liability under Section 4999). The Holding Company (or its successor) may assume
control at its expense over all legal and accounting matters pertaining to such
federal or state tax treatment (except to the extent necessary or appropriate
for Executive to resolve any such proceeding with respect to any matter
unrelated to amounts paid or payable pursuant to this contract) and Executive
shall cooperate fully with the Holding Company in any such proceeding. Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Holding Company (or its successor) may have in connection therewith
without prior consent by the Holding Company (or its successor). In the event
that the Holding Company (or its successor) elects not to assume control over
such

 

10



--------------------------------------------------------------------------------

matters, the Holding Company (or its successor) shall promptly reimburse
Executive for all expenses related thereto as and when incurred upon
presentation of appropriate documentation relating thereto.

 

It is intended by the parties to this Agreement that this Section 6 shall
survive the expiration of the term of this Agreement.

 

7. TERMINATION FOR CAUSE.

 

Termination for “Just Cause” shall mean a termination because of: (i)
Executive’s personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order or material breach of any provision of
this Agreement which results in a material loss to the Holding Company or the
Bank, or (ii) Executive’s conviction of a crime or act involving moral turpitude
or a final judgment rendered against Executive based upon actions of Executive
which involve moral turpitude. For the purposes of this Section 7, no act, or
the failure to act, on Executive’s part shall be “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interests of the Holding Company or its
affiliates. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Just Cause unless and until there shall have been delivered
to him a Notice of Termination which shall include a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths (3/4) of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was engaged in conduct justifying termination for Just
Cause and specifying the particulars thereof in detail. Executive shall not have
the right to receive compensation or other benefits for any period after
termination for Just Cause. During the period beginning on the date of the
Notice of Termination pursuant to Section 8 hereof through the Date of
Termination, stock options and related limited rights (if any) granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the Holding
Company vest. At the Date of Termination, such stock options and related limited
rights (if any) and any such unvested awards shall become null and void and
shall not be exercisable by or delivered to Executive at any time subsequent to
such termination for Just Cause.

 

8. NOTICE.

 

(a) Any purported termination by the Holding Company or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in

 

11



--------------------------------------------------------------------------------

reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).
For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, to such address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

 

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section 8(c) are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

 

9. DISABILITY

 

(a) Disability

 

(i) The Holding Company or Executive may terminate Executive’s employment after
having established Executive’s disability. For purposes of this agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive’s becoming eligible for long-term disability benefits under
a long-term disability plan of the Holding Company or the Bank (or, if the
Holding Company or the Bank has no such plan in effect, that impairs Executive’s
ability to substantially perform his duties under this Agreement for a period of

 

12



--------------------------------------------------------------------------------

one hundred eighty (180) consecutive days). The Board shall determine whether or
not Executive is and continues to be permanently disabled for purposes of this
Agreement in good faith, based upon competent medical advice and other factors
that they reasonably believe to be relevant. As a condition to any benefits, the
Board may require Executive to submit to such physical or mental evaluations and
tests as it deems reasonably appropriate.

 

(ii) In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. In the event of such termination, Executive
shall continue to receive (x) one hundred percent (100%) of his monthly base
salary (at the annual rate in effect on the Date of Termination) through the one
hundred eightieth (180th) day following the Date of Termination by reason of
Disability and (y) sixty-six and two-thirds percent (66 2/3%) of Executive’s
monthly base salary from the one hundred eighty-first (181st) day following
termination through the earliest of the date of Executive’s death, recovery from
such disability or the date Executive attains age 65. Such payments shall be
reduced by the amount of any short- or long-term disability benefits payable to
Executive under any disability program sponsored by the Holding Company or the
Bank. In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) of the Holding Company or the Bank in
which Executive participated prior to the occurrence of Executive’s Disability,
on the same terms as if Executive were actively employed by the Holding Company
or the Bank.

 

10. POST-TERMINATION OBLIGATIONS.

 

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section 10 during the term
of this Agreement and for one (1) full year after the expiration or termination
hereof.

 

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Holding Company as may reasonably be required by the Holding
Company in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party. The Holding Company will reimburse the
Executive for reasonable costs incurred by the Executive in connection with
furnishing such information and assistance to the Holding Company.

 

11. SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash, check or
wire transfer from the general funds of the Holding Company.

 

13



--------------------------------------------------------------------------------

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

In consideration of the payment provided for in Annex A, the parties agree that
the Prior Employment Agreement is null and void effective as of the date hereof.
Notwithstanding the foregoing, if the Merger Agreement is terminated pursuant to
Article VI of the Merger Agreement, the Prior Employment Agreement shall be
deemed to have not been canceled and this Agreement shall be null and void. In
consideration of Executive’s termination of the Prior Employment Agreement,
Roslyn and Roslyn Bank agree that they will not terminate Executive’s employment
without Just Cause during the period of time beginning as of the date hereof and
ending at the Effective Time. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement between
any predecessor of the Holding Company and Executive (including the Prior
Employment Agreement), except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.

 

Executive hereby agrees that, notwithstanding the provisions of the Roslyn
Bancorp, Inc. 1997 Stock-Based Incentive Plan and the Roslyn Bancorp, Inc. 2001
Stock-Based Incentive Plan (collectively, the “Stock Plans”), the exercisability
and vesting of awards granted to Executive under the Stock Plans will not be
accelerated by reason of any part of the definition of “Change in Control” in
the Stock Plans which applies as a result of the Merger and the actions
contemplated thereby or for any other reason as a result of the Merger. The
exercisability and vesting of such awards shall otherwise continue in accordance
with the terms of the applicable award; provided, however, that all such awards
will be fully exercisable and vested upon the occurrence of an Event of
Termination.

 

13. NO ATTACHMENT; SUCCESSORS.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Holding Company and their respective successors and assigns.

 

14. MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

14



--------------------------------------------------------------------------------

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

15. SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16. HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17. GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York without
regard to principles of conflicts of law of that state.

 

18. ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Holding Company, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

15



--------------------------------------------------------------------------------

19. PAYMENT OF LEGAL FEES.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of: (i)
all legal fees incurred by Executive in resolving such dispute or controversy,
and (ii) any back-pay, including salary, bonuses and any other cash
compensation, fringe benefits and any compensation and benefits due Executive
under this Agreement.

 

20. INDEMNIFICATION.

 

(a) The Holding Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under the
Delaware General Corporation Law and the Holding Company’s certificate of
incorporation and bylaws against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Holding Company, any affiliate of the Holding Company or any
predecessor to the Holding Company or and affiliate of the Holding Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

 

(b) Any payments made to Executive pursuant to this Agreement are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12 C.F.R. Part
359 and any rules or regulations promulgated thereunder.

 

21. SUCCESSOR TO THE HOLDING COMPANY.

 

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.

 

[The remainder of the page is intentionally left blank]

 

16



--------------------------------------------------------------------------------

SIGNATURES

 

IN WITNESS WHEREOF, New York Community Bancorp, Inc., Roslyn Bancorp, Inc. and
Roslyn Savings Bank have caused this Agreement to be executed and its seal to be
affixed hereunto by its duly authorized officer and its directors, and Executive
has signed this Agreement, on the date set forth on the first page hereof.

 

ATTEST:

 

NEW YORK COMMUNITY BANCORP, INC.

/s/ Mark A. Ricca

--------------------------------------------------------------------------------

Secretary

 

By:

 

/s/ Joseph R. Ficalora

--------------------------------------------------------------------------------

ATTEST:

 

ROSLYN BANCORP, INC.

/s/ R. Patrick Quinn

--------------------------------------------------------------------------------

Secretary

 

By:

 

/s/ Joseph L. Mancino

--------------------------------------------------------------------------------

ATTEST:

 

ROSLYN SAVINGS BANK

/s/ R. Patrick Quinn

--------------------------------------------------------------------------------

Secretary

 

By:

 

/s/ Joseph L. Mancino

--------------------------------------------------------------------------------

WITNESS:

 

EXECUTIVE

/s/ R. Patrick Quinn

--------------------------------------------------------------------------------

 

/s/ John L. Klag

--------------------------------------------------------------------------------

John L. Klag



--------------------------------------------------------------------------------

ANNEX A

 

Position: Executive Vice President and Investment Officer (with responsibilities
for investment portfolio and wholesale borrowing) of New York Community Bank,
reporting to the Executive Vice President Capital Markets of New York Community
Bank

 

Section 12 Payment:

 

At the Effective Time, Roslyn Bancorp, Inc. shall make a lump sum payment to
Executive an amount which will be equal to $1.00 less than three (3) times
Executive’s “base amount” within the meaning of Section 280G of the Internal
Revenue Code (the “Code”), assuming for this purpose that the payment under the
Noncompetition Agreement with New York Community Bancorp, Inc., The Roslyn
Savings Bank, Roslyn Bancorp, Inc., and Executive, dated June 27, 2003, the
retention bonus payable under the letter to the Executive from New York
Community Bancorp, Inc. dated June 27, 2003, and payments and benefits under
Section 4 of this Agreement are not parachute payments within the meaning of
Section 280G of the Code.